Citation Nr: 0616457	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar segment of the spine, to include lower back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Columbia, South Carolina.  That rating action found that the 
veteran had not submitted sufficient new and material 
evidence to reopen his claim for entitlement to service 
connection for a lower back disability.  The veteran was 
notified of that action and he appealed to the Board.

In a Decision/Remand of February 2004, the Board found that 
the veteran had indeed proffered new and material evidence, 
and as such, the Board reopened the veteran's claim.  
Following that action, the issue was remanded to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional information.  Said information has been 
obtained and included in the claims folder, and the claim has 
since been returned to the Board for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  While in service, the veteran suffered from acute and 
transitory lower back pain.

3.  The veteran has been diagnosed as suffering from lower 
back pain.

4.  Competent medical evidence etiologically linking the 
veteran's current disorder with his military service or any 
incident therein has not been presented.  




CONCLUSION OF LAW

A disability of the lumbar segment of the spine, to include 
lower back pain, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a March 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The Board notes that additional informational letters were 
sent to the veteran by the AMC in July 2004.  The original 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his, and VA's, respective 
duties for obtaining evidence.  This same information, in a 
different format, was provided to the veteran in the AMC 
letter.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's Decision/Remand of February 
2004.  In each instance, the VA has discussed what the 
appellant needed to present in the form of evidence that 
would allow for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects the veteran 
underwent a VA orthopedic examination in September 2004.  
That examination was accomplished for the specific purpose of 
determining whether the veteran was currently suffering from 
a ratable disability of the back and the etiology of any 
found condition.  The veteran attended that examination and 
the results of that examination have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.    

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further determined that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In February 2004, the Board determined that new and material 
evidence sufficient to reopen the veteran's claim for 
entitlement to service connection for a lower back disability 
had been submitted.   Upon making such a determination, the 
Board also concluded that additional information was needed, 
and the claim was remanded so that a VA orthopedic 
examination of the veteran's back could occur.

Such an orthopedic examination was accomplished in September 
2004.  The examiner reviewed the veteran's service medical 
records along with the post-service medical records that were 
contained in the claims folder.  The doctor examined the 
veteran and concluded that the veteran was suffering from 
myofascial lumbosacral spine pain.  However, he did not find 
any evidence of spinal disc disease, to include any 
subluxation at the L4-5 level.  He soundly concluded that the 
veteran's current back disability was not related to the 
veteran's military service or any incidents therein.  

To support his contentions, the veteran has provided two 
written statements from his chiropractor.  The dates of those 
statements are September 2002 and July 2004.  In the first 
statement, the chiropractor wrote that the veteran had 
subluxation at L4-L5 and a rotated pelvis.  He further opined 
that the veteran's then-current back problems were associated 
with the veteran's military service.  The second written 
statement mirrors the first.  The documents note that the 
veteran began receiving treatment in 1988, nearly nine years 
after the veteran was discharged from service.  

It may be argued that the statement provided by the veteran's 
chiropractor fulfills the provisions of 38 C.F.R. § 3.303(d) 
(2005) since a medical professional has linked the veteran's 
lower back disability with his military service.  The Board, 
however, finds that the statements are inconclusive and 
speculative.  The two documents are deemed to be of limited 
weight as the statements fail to assert a medical basis upon 
which the supposition was predicated.  The Court has made it 
clear that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Perman v. Brown, 
5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In other words, since the doctor based his conclusion on the 
history provided by the veteran, and there is no indication 
that he reviewed the veteran's entire service medical 
records, along with his post-service medical records, such a 
statement constitutes "non- evidence" with no positive or 
negative weight, or at best, little positive weight due to 
its lack of rationale or explanation.  That is, since the 
chiropractor did not provide treatises, manuals, or other 
documents that would support his original assertion, the 
Board finds that his statement is inconclusive at best.  An 
examiner's opinion must be supported by clinical evidence and 
not merely general conclusions based on a history furnished 
by the appellant.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Consequently, his suppositions are no better than 
the facts alleged by the claimant, and may be accorded little 
weight with regard to the etiology of the veteran's current 
disability.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

It is true, as the chiropractor notes, that the veteran did 
fall on the ice and hurt his back.  The service medical 
records confirm this as fact.  The veteran did receive 
treatment and he received additional treatment for back pain 
while he was in service.  However, none of the service 
medical records insinuate or suggest that the condition was 
anything else but acute in nature.  The service medical 
records further do not ascertain a specific location as to 
where any injury occurred or from what muscles or vertebrae 
the pain emanated.  Those same service medical records are 
also silent for any treatment or complaints of back pain for 
over a year prior to the veteran's release from active duty.  
Thus, for the chiropractor now to aver that the injury 
occurred at the L4-L5 location or that the pelvis was 
misaligned due to the veteran's service is simply not 
supported by the evidence.  

Moreover, his conclusions are further not supported by the VA 
doctor's physical findings.  The chiropractor wrote that the 
veteran was suffering from a disc disorder at L4-5 and a 
misaligned pelvis.  The VA medical doctor could not document 
those same findings through a physical examination of the 
veteran or through a review of the veteran's nonchiropractic 
medical records or by x-ray film evidence.  

Hence, the veteran's assertions are the only positive 
evidence in support of his claim.  These statements were 
undoubtedly made in good faith; however, the veteran is not a 
doctor nor has he undergone medical training.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from pain in the lower back.  He can 
state that he suffers some type of restriction of use of the 
back or that he has difficulty lifting and bending.  However, 
he is not competent to say that he has an actual disability 
that is related to his service or a service-connected 
disability.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from lower back pain, medical 
evidence positively and conclusively etiologically linking 
this disability with the veteran's military service or any 
incident therein has not been presented.  Moreover, there is 
no evidence showing that the current disability began while 
the veteran was in service.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for a disability of the 
lumbar segment of the spine, to include lower back strain, is 
denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


